United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2135
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Sedrick Reed

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: October 25, 2019
                            Filed: November 1, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Federal inmate Sedrick Reed appeals the district court’s denial of his pro se
motion for return of property under Federal Rule of Criminal Procedure 41(g).
Following a careful review, we conclude that the district court correctly denied the
motion as to items that were forfeited as part of Reed’s criminal sentence. See
Jackson v. United States, 526 F.3d 394, 398 (8th Cir. 2008) (after denial of Rule
41(g) motion, this court reviews district court’s legal conclusions de novo and factual
findings for clear error); see also Young v. United States, 489 F.3d 313, 315 (7th Cir.
2007) (criminal forfeiture is part of the defendant’s sentence and must be challenged
on direct appeal or not at all).

       We conclude, however, that as to items which were not forfeited but were no
longer in the government’s possession, the district court should have afforded Reed
an opportunity to assert an alternative claim for damages. See United States v. Hall,
268 F.3d 940, 943 (8th Cir. 2001) (addressing Rule 41(g) predecessor, Rule 41(e);
sovereign immunity bars money damages for destroyed property under Rule 41(e) but
proceeding is not moot; “when a district court conducting a Rule 41(e) proceeding
learns that the government no longer possesses property that is the subject of the
motion to return, the court should grant the movant . . . an opportunity to assert an
alternative claim for money damages” such as under the Tucker Act or Federal Tort
Claims Act); cf. United States v, Bailey, 700 F.3d 1149, 1152-53 (8th Cir. 2012)
(reversing and remanding denial of motion to convert Rule 41(g) motion into an
action for damages where items sought were no longer in the government’s
possession; finding that district court abused its discretion by dismissing Rule 41(g)
motion and requiring movant to initiate a separate damages action). Accordingly, we
affirm in part, reverse in part, and remand for further proceedings as to the items not
covered by the forfeiture.
                         ______________________________




                                         -2-